Citation Nr: 0119019	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-14 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, manifested by instability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability as secondary to a service-connected 
disability of the left knee.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability as secondary to a service-connected 
disability of the left knee.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the neck.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ulnar 
neuropathy of the right wrist and arm.

7.  Service connection for a disability of the neck other 
than arthritis.

8.  Service connection for a disability of the right wrist 
and arm other than ulnar neuropathy.

9.  Service connection for a disability of the left wrist.

10.  Service connection for a disability of the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from April 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for residuals of a left knee injury with traumatic 
arthritis, and which also denied service connection for 
disabilities of the right knee, back, neck, wrists, and arms.

By May 2000 rating decision, the RO increased the veteran's 
rating for the service-connected residuals of a left knee 
injury with traumatic arthritis to 20 percent under 
Diagnostic Code 5257.  By July 2000 rating decision, the RO 
granted separate ratings for arthritis and instability of the 
left knee, pursuant to VAOPGCPREC 23-97 (July 1, 1997).  The 
RO confirmed the prior 20 percent rating under Diagnostic 
Code 5257 (for instability of the knee), and assigned a 
separate 10 percent rating for arthritis under Diagnostic 
Code 5010.  The prior denial of service connection for 
disabilities of the right knee, back, neck, wrists, and arms 
was continued.


REMAND

By September 1977 rating decision, the RO in St. Louis, 
Missouri denied secondary service connection for a right knee 
condition and a back condition, finding the evidence did not 
show that the veteran's right knee complaints or lumbosacral 
pain stemmed from the left knee condition.  The veteran was 
notified of her appellate rights, but she failed to file an 
appeal and the September 1977 rating decision became final.  
In January 1994, the RO notified the veteran that she had 
previously been denied service connection for a right knee 
condition and that, in order to reopen the claim, new and 
material evidence would need to be submitted.  By October 
1996 rating decision, the RO denied service connection for 
degenerative arthritis of the right knee, ulnar neuropathy of 
the right wrist and arm, and arthritis of the neck.  The 
veteran filed a timely notice of disagreement, and a 
statement of the case (SOC) was issued by the RO.  However, 
the veteran failed to perfect the appeal by filing a timely 
substantive appeal.  Thus, the October 1996 rating decision 
also became final.

In February 1999, the veteran filed a claim for, among other 
things, service connection for a right knee disability, a 
back disability, a neck disability, a wrist disability, and a 
disability of the arms.  By September 1999 rating decision, 
the RO denied those claims.  In so doing, the RO specifically 
concluded that new and material evidence had not been 
submitted to reopen the claims for service connection for the 
right knee, the right wrist, the right arm, and the neck.  
However, neither the SOC nor the supplemental SOCs furnished 
the veteran contained the laws and regulations pertaining to 
reopening.  Under applicable law, previously denied claims 
may be addressed on the merits only if new and material 
evidence has been received since the time of the last final 
disallowance.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Because the RO has not yet 
provided the veteran adequate notice of the requirements for 
reopening her previously denied claims, the Board will remand 
the previously denied claims to the RO to ensure her full 
procedural due process of law.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

In February 1999, the veteran filed a Statement in Support of 
Claim (VA Form 21-4138) in which she reported receiving 
treatment at several VA facilities, including the Memphis VA 
Medical Center (VAMC).  The record reflects that the RO 
requested treatment records from other VA facilities, but not 
the VAMC in Memphis.  Inasmuch as VA treatment records are 
considered to be constructively of record, and may be 
relevant to the instant appeal, the RO should obtain complete 
treatment records for the veteran from the Memphis VAMC.  
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board notes that in November 2000 the veteran testified 
that she had constant left knee pain and limited motion; that 
her left knee gave away frequently; that she could not stand 
for more than five to ten minutes; and that she was using a 
wheelchair that day due to difficulties with her left knee.  
In so doing, she essentially reported having left knee 
impairment worse than that noted on VA examination in July 
1999.  She should therefore be scheduled for a VA orthopedic 
examination to evaluate the current severity of her service-
connected left knee disability.  Moreover, fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, 
prior to scheduling the VA orthopedic examination for the 
veteran, the RO should ensure that all relevant records of VA 
and private treatment, including any updated records from the 
Tuscaloosa and Birmingham VAMCs, have been obtained for 
association with the file.

At the November 2000 hearing, the veteran testified that two 
VA physicians and a private physician had told her that her 
right knee condition resulted from her service-connected left 
knee condition.  She also testified that a physician had told 
her that her back condition resulted from her "right" knee 
condition, and that her neck, wrist, and arm disabilities 
were due to falls attributable to the left knee disability.  
It is unclear which physicians the veteran was referring to.  
On remand, the RO should obtain from the veteran the names 
and addresses of these physicians, and should make efforts to 
obtain records from them, if the records have not already 
been procured.  The RO should also notify the veteran that if 
she has been told by physicians that any of her disabilities 
are due to service or an already service-connected 
disability, she should obtain and submit written statements 
from those physicians so that their opinions can be 
considered in the adjudication of her claims.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA is 
completed.  Development should include 
making efforts to ensure that all 
relevant records of VA and private 
treatment, including any updated records 
from the VAMCs in Tuscaloosa, Birmingham, 
and Memphis, have been obtained for 
association with the file.  Development 
should also include making efforts to 
obtain from the veteran the names and 
addresses of the physicians that she says 
have linked her disabilities to service; 
making efforts to obtain records from 
those physicians, if their records have 
not already been procured; and notifying 
the veteran that if she has been told by 
physicians that any of her disabilities 
are due to service or an already service-
connected disability, she should obtain 
and submit written statements from those 
physicians so that their opinions can be 
considered in the adjudication of her 
claims.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for an orthopedic examination for 
purposes of assessing the severity of her 
service-connected left knee disability.  
The examiner should review the claims 
folder before examining the veteran.  All 
indicated tests should be conducted.  The 
examiner should provide a detailed 
statement as to the extent to which the 
veteran's service-connected left knee 
symptomatology affects function and 
employability.  The examiner should 
specifically indicate whether there is 
any evidence of recurrent subluxation or 
lateral instability and, if so, whether 
such subluxation and/or lateral 
instability is best described as slight, 
moderate, or severe.  The examiner should 
also indicate whether the knee is 
ankylosed and, if so, whether it is 
ankylosed in full extension, or in 
flexion between zero and 10 degrees, 10 
and 20 degrees, 20 and 45 degrees, or at 
45 degrees or more.  If the knee is not 
ankylosed, the examiner should conduct 
range of motion studies on the knee.  The 
examiner should first record the range of 
motion observed on clinical evaluation, 
in terms of degrees of flexion and 
extension.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of flexion and/or 
extension at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall left 
knee disability picture, in terms of 
limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups (but excluding 
any recurrent subluxation or lateral 
instability), is best equated with 
flexion which is limited to 15, 30, 45, 
60, or more than 60 degrees, and/or 
extension which is limited to 45, 30, 20, 
15, 10, 5, or less than 5 degrees.  A 
complete rationale for all opinions 
should be provided.

3.  The RO should also arrange to have 
the veteran examined for purposes of 
obtaining a medical opinion as to whether 
it is at least as likely as not that she 
has disabilities of her arms, wrists, 
and/or neck (other than arthritis of the 
neck) that can be attributed to service 
or an already service-connected 
disability.  The examiner(s) involved in 
providing the opinions should review the 
claims folder, perform any testing deemed 
necessary to providing the requested 
opinions, and explain the rationale for 
the conclusions reached.

4.  After all required notification and 
development has been completed, the RO 
should re-adjudicate the claims here on 
appeal.  In so doing, the RO should 
consider whether new and material 
evidence has been submitted to reopen the 
claims that have been previously and 
finally denied.  If the RO finds that new 
and material evidence has been submitted 
as to any previously and finally denied 
claim, the RO should reopen the claim and 
ensure that any additional development 
required under the VCAA (such as 
obtaining a nexus opinion) has been 
completed.  The RO should then adjudicate 
the merits of the reopened claim(s).  If, 
after all adjudicatory action and 
development has been completed, a benefit 
sought remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should contain, among 
other things, a citation to, and summary 
of, 38 C.F.R. § 3.156(a).

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

